UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-05340 Name of Registrant: Vanguard New Jersey Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2014 – November 30, 2015 Item 1: Reports to Shareholders Annual Report | November 30, 2015 Vanguard New Jersey Tax-Exempt Funds Vanguard New Jersey Tax-Exempt Money Market Fund Vanguard New Jersey Long-Term Tax-Exempt Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 New Jersey Tax-Exempt Money Market Fund. 12 New Jersey Long-Term Tax-Exempt Fund. 27 About Your Fund’s Expenses. 59 Glossary. 61 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended November 30, 2015 Taxable- SEC Equivalent Income Capital Total Yield Yield Returns Returns Returns Vanguard New Jersey Tax-Exempt Money Market Fund 0.01% 0.02% 0.01% 0.00% 0.01% Other States Tax-Exempt Money Market Funds Average 0.01 Other States Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard New Jersey Long-Term Tax-Exempt Fund Investor Shares 2.78% 5.40 % 3.55% -1.38% 2.17% Admiral™ Shares 2.85 5.53 3.63 -1.38 2.25 Barclays NJ Municipal Bond Index 1.34 New Jersey Municipal Debt Funds Average 1.92 New Jersey Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. 7-day SEC yield for the New Jersey Tax-Exempt Money Market Fund; 30-day SEC yield for the New Jersey Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 43.4% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance November 30, 2014, Through November 30, 2015 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard New Jersey Tax-Exempt Money Market Fund $1.00 $1.00 $0.000 $0.000 Vanguard New Jersey Long-Term Tax-Exempt Fund Investor Shares $12.22 $12.00 $0.427 $0.053 Admiral Shares 12.22 12.00 0.436 0.053 1 Chairman’s Letter Dear Shareholder, Bond market returns for the 12 months ended November 30, 2015, were more modest than a year ago—bearing out the cautionary note we sounded back then. Still, the broad U.S. municipal bond market performed relatively well over a period that was less turbulent than some recent ones. It returned 3.10%, about 2 percentage points ahead of the broad U.S. taxable bond market . New Jersey’s bonds generally underper-formed the broad tax-exempt market, reflecting the state’s relatively weaker overall fiscal condition. Vanguard New Jersey Long-Term Tax-Exempt Fund returned 2.17% for Investor Shares and 2.25% for Admiral Shares. The fund did, though, exceed the 1.34% result for its benchmark and the 1.92% average return of its peer group. The fund’s price decline in the first half of the fiscal year was partly offset by price gains in the second half, when interest rates slipped. (Bond prices and interest rates move in opposite directions.) But its 12-month capital return was negative, pulled down in part as the overall creditworthiness of New Jersey issuers declined. The fund’s 30-day SEC yield for Investor Shares was 2.78% on November 30, about flat with May 31 but up from 2.45% at the start of the fiscal year. 2 Vanguard New Jersey Tax-Exempt Money Market Fund returned 0.01%, in line with its peer average, as the Federal Reserve kept short-term interest rates at 0%–0.25%. The fund’s yield was unchanged at 0.01%. Please note that although the funds are permitted to invest in securities whose income is subject to the alternative minimum tax (AMT), throughout the year the Long-Term Fund held no securities that would generate income distributions subject to the AMT. The Money Market Fund did hold such securities during the period and on November 30. On a separate note, and as previously reported, we’re making some changes to Vanguard’s lineup of taxable and tax-exempt money market funds in response to the Securities and Exchange Commission’s new money market rules. Before the October 2016 compliance date, we will designate all our tax-exempt money market funds—including New Jersey’s—as retail funds. This will enable individual investors to continue to access these very liquid, high-quality funds at a stable net asset value of $1 per share. Bonds managed slight gains as investors waited for the Fed Bond returns were muted for the 12 months overall. Prices rose and fell while investors digested the Fed’s latest statements about when it might begin to raise short-term rates. (In mid-December, after the close of the reporting period, the Fed raised its target for those rates to 0.25%–0.5%.) Market Barometer Average Annual Total Returns Periods Ended November 30, 2015 One Three Five Year Years Years Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.97% 1.50% 3.09% Barclays Municipal Bond Index (Broad tax-exempt market) 3.10 2.49 4.79 Citigroup Three-Month U.S. Treasury Bill Index 0.02 0.02 0.04 Stocks Russell 1000 Index (Large-caps) 2.53% 16.10% 14.32% Russell 2000 Index (Small-caps) 3.51 14.92 12.02 Russell 3000 Index (Broad U.S. market) 2.58 16.00 14.13 FTSE All-World ex US Index (International) -6.43 3.85 3.41 CPI Consumer Price Index 0.50% 1.02% 1.64% 3 At times, bonds benefited from demand for a safe haven amid concerns such as Greece’s fiscal crisis. The broad U.S. taxable bond market returned 0.97%. Interest income more than offset bond price declines. Although the yield of the 10-year Treasury note ended November at 2.22%, almost unchanged from 2.25% a year earlier, the yields of shorter-term bonds rose, especially in the second half of the period. For example, the 1-year Treasury yield climbed from 0.12% a year ago to 0.48%, as investors anticipated a rate increase. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned about –8%, held back by the dollar’s strength against many foreign currencies. Without this currency effect, results were positive. The Fed’s near-zero target for short-term rates continued to limit returns for money market funds and savings accounts. The broad U.S. stock market produced modest returns U.S. stocks traveled a bumpy route on their way to returns that approached 3% for the period. Amid fears about the ripple effects of China’s slowing economic growth, stocks dropped sharply in August, slid further in September, then rebounded strongly in October. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average New Jersey Tax-Exempt Money Market Fund 0.16% — 0.14% New Jersey Long-Term Tax-Exempt Fund 0.20 0.12% 0.95 The fund expense ratios shown are from the prospectus dated March 26, 2015, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2015, the funds’ expense ratios were: for the New Jersey Tax-Exempt Money Market Fund, 0.08%; and for the New Jersey Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. The expense ratio for the New Jersey Tax-Exempt Money Market Fund reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the expense ratio was 0.16%. Peer-group expense ratios are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end 2014. Peer groups: For the New Jersey Tax-Exempt Money Market Fund, Other States Tax-Exempt Money Market Funds; for the New Jersey Long-Term Tax-Exempt Fund, New Jersey Municipal Debt Funds. In most, if not all, cases, the expense ratios for funds in the peer groups are based on net operating expenses after reimbursement and/or fee waivers by fund sponsors. In contrast, the Vanguard money market funds’ expense ratios in the table above do not reflect expense reductions. 4 International stocks returned about –6%—held back, like international bonds, by the dollar’s strength. Returns for emerging markets, which were especially affected by the concerns about China, trailed those of developed Pacific and European markets. Security selection helped during a challenging period During the fiscal year, most muni investors looked beyond the headline-making debt challenges faced by Illinois and Puerto Rico to the generally stable-to-improving creditworthiness of the vast majority of municipal borrowers. In New Jersey, however, the picture was a bit different, as its complex structural budget issues remained front and center. The state’s credit rating was downgraded several times during the previous 12 months, and more downgrades ensued this fiscal year at the state and city level, most notably in Atlantic City. Tax-exempt bonds issued in New Jersey bore the brunt of the state’s fiscal challenges in the first six months of the period. As I mentioned earlier, bond prices recovered somewhat during the second six months, as the credit outlook seemed to stabilize, at least partly. Aided by an experienced and diligent credit research team, your funds’ advisor, Vanguard Fixed Income Group, successfully navigated the choppy waters. The advisor added value versus the benchmark by favoring some longer-term bonds in anticipation that a Fed rate increase Total Returns Ten Years Ended November 30, 2015 Average Annual Return New Jersey Tax-Exempt Money Market Fund 0.97 % Spliced New Jersey Tax-Exempt Money Market Funds Average 0.80 For a benchmark description, see the Glossary. Spliced New Jersey Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. New Jersey Long-Term Tax-Exempt Fund Investor Shares 4.38 % Barclays NJ Municipal Bond Index 4.56 New Jersey Municipal Debt Funds Average 3.88 New Jersey Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 would hurt short-term prices. And, as in the previous fiscal year, the advisor’s security selection—including a preference for hospital and university revenue bonds—helped results. For more about the funds’ strategy and performance, please see the Advisor’s Report that follows this letter. Credit research and low costs supported results over a decade Although the most recent fiscal year was relatively calm for the broad municipal bond market, that wasn’t the case over the past decade—which saw a small number of widely publicized bankruptcies, including Detroit’s. Through it all, the Vanguard New Jersey funds have benefited from the expertise and experience of our team of independent credit analysts, who work closely with the entire portfolio management team. (For more on the credit team, see the insight box below.) Our disciplined approach and Vanguard’s low costs helped the New Jersey funds outpace their peers’ average annual return for the decade. The Long-Term Fund performed in line with its benchmark, which, like all indexes, incurs no expenses. A final note about a key member of our municipal bond fund management team: Pamela Wisehaupt Tynan, who joined Credit research: A key part of Vanguard’s investment process When our funds buy a municipal bond, fund shareholders are lending money to a school district, turnpike authority, hospital, university, or other tax-exempt borrower. We expect those loans to be repaid. That’s why credit research is a pillar of our investment process and why our credit analysts work closely with our portfolio managers and traders. Our credit team conducts an objective, thorough, and independent analysis of each issuer’s overall creditworthiness. This quantitative and qualitative approach may include testing the sensitivity of projected cash flows, analyzing demographic and economic drivers, negotiating legal covenants, meeting with the issuer’s officials, and, of course, digging into financial statements. Credit analysts look to identify opportunities or problems among any bonds we own or are considering. Their informed opinions help us understand and manage risk, sidestep troubled issuers, and uncover value. Our senior municipal credit analysts average more than 23 years of industry experience and more than 10 years at Vanguard. This experience, along with stability in our team structure, helps ensure consistency in credit exposure and risk management across funds with similar objectives. 6 Vanguard in 1982 and has been a longtime muni bond fund manager with us, has announced her retirement effective at the end of February 2016. We are grateful for her dedication in successfully managing a number of our funds for more than two decades. Pam also developed a deep and talented team of portfolio managers and traders to oversee Vanguard’s tax-exempt money market funds. I know that our short-term muni bond team is in good hands, as we’ve appointed Justin Schwartz to succeed Pam. Justin joined Vanguard in 2004 and has worked closely with Pam since 2005. A dose of discipline is crucial when markets become volatile The developments over the past few months remind us that nobody can control the direction of the markets or reliably predict where they’ll go in the short term. However, investors can control how they react to unstable and turbulent markets. During periods of market adversity, it’s more important than ever to keep sight of one of Vanguard’s key principles: Maintain perspective and long-term discipline. Whether you’re investing for yourself or on behalf of clients, your success is affected greatly by how you respond—or don’t respond—during turbulent markets. (You can read Vanguard’s Principles for Investing Success at vanguard.com/research.) As I’ve written in the past, the best course for long-term investors is generally to ignore daily market moves and not make decisions based on emotion. This is also a good time to evaluate your portfolio and make sure your asset allocation is aligned with your time horizon, goals, and risk tolerance. The markets are unpredictable and often confounding. Keeping your long-term plans clearly in focus can help you weather these periodic storms. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer January 7, 2016 7 Advisor’s Report For the fiscal year ended November 30, 2015, Vanguard New Jersey Tax-Exempt Money Market fund returned 0.01%, in line with the average return of peer funds. Vanguard New Jersey Long-Term Tax-Exempt Fund returned 2.17% for Investor Shares and 2.25% for Admiral Shares, ahead of the 1.34% return of its benchmark (the Barclays New Jersey Municipal Bond Index) and the 1.92% average return of its peer funds. The investment environment In our last annual report, when returns were exceptionally robust, we observed that “it was a remarkable year for municipal bonds as a whole.” If we had to characterize the 12 months just ended, we’d call them “remarkably normal”—especially given the uncertainties about when the Federal Reserve would begin to raise interest rates. The New Jersey funds’ fiscal year began a month after the Fed wrapped up its multiyear stimulative bond-buying program. Throughout the period, stock and bond investors worldwide remained focused on when the Fed might raise rates for the first time in nearly a decade. Because the Fed made clear that its decision would depend on the health of the economy, investors closely followed reports on job growth, unemployment, gross domestic product (GDP), inflation, and other indicators. Interest rates, Yields of Tax-Exempt Municipal Bonds (AAA-Rated General-Obligation Issues) November 30, November 30, Maturity 2014 2015 2 years 0.38% 0.72% 5 years 1.15 1.26 10 years 2.08 2.02 30 years 3.01 2.96 Source: Vanguard. 8 especially for shorter-maturity bonds, rose and fell in response to the relative strength of the data. The trend in GDP was mostly positive. Growth was anemic in the first calendar quarter of 2015 (in part because of another harsh winter, a West Coast port strike, lower oil prices, and a stronger dollar); accelerated in the second quarter at a rate approaching 4%; and slowed down again in the third quarter. Job growth was generally strong. And the national unemployment rate fell during the fiscal year from 5.8% to 5.0%—a level not seen since April 2008. But growth outside the United States was spotty. The euro zone as a whole seemed to be gaining traction, apart from some well-publicized challenges such as those faced by Greece. China, meanwhile, has been resetting expectations for lower growth, and that has had ripple effects across the globe, especially among other emerging markets. This contributed to the Fed’s decision to hold the line. (In mid-December, after the end of our reporting period, the Fed raised its target for the federal funds rate to between 0.25% and 0.5%.) New Jersey is still grappling with the devastation caused by Hurricane Sandy in 2012 and with structural imbalances in the state’s budget that have existed for more than a decade. And major credit-rating agencies made further downgrades at the state and local levels. Still, according to a gauge of current economic conditions published monthly by the Federal Reserve Bank of Philadelphia, New Jersey’s index rose more than 3% from November 2014 through October 2015, compared with just under 3% for the U.S economy. (Each state’s index incorporates data on nonfarm payroll employment, the jobless rate, average hours worked in manufacturing, and inflation-adjusted wage and salary payments.) And tax collections in the third calendar quarter grew almost 5% from year-ago levels—a bit better than the national average, according to estimates by the Nelson A. Rockefeller Institute of Government. Nationwide, tax-exempt bond issuance (refundings and new-money transactions) increased more than 20% during the period. But it decreased in New Jersey, in part because borrowers were still holding back on new-money financings. We continue to follow developments related to major funding by both New Jersey and New York for a Hudson River tunnel project. As for valuations, the municipal bond market overall began the fiscal year at what we felt were appropriate levels. The relationship between the 10-year U.S. Treasury note and its tax-exempt counterpart underwent some minor shifts, as both taxable and tax-exempt yields drifted up and down. For example, the yield of the bellwether 10-year Treasury began the period at 2.25%, closed below 9 2% in some early months, then ended about flat at 2.22%. In November, municipal bonds capped the fiscal year by outperforming Treasuries, while the yield of AAA-rated municipal bonds ended about where it started (a bit above 90% of the Treasury yield). In contrast, the yield of New Jersey’s general obligation bonds ended the 12 months higher than where it began. Management of the funds At Vanguard, we strive to add value through a diversified mix of strategies—primarily, duration and yield-curve positioning, credit-quality decisions, and security selection. We don’t try to hit home runs, preferring to consistently hit singles and doubles. Risk management is key in our investment processes. And we collaborate closely with Vanguard’s experienced team of credit analysts. They perform an objective, thorough, and independent analysis of the overall creditworthiness of every issuer whose bonds we own or are considering buying. We made no significant shifts in portfolio strategy in the Long-Term Fund during the period. Given New Jersey’s fiscal challenges, we continued to limit exposure to state general obligation bonds and state-related credits. We favored other sectors, such as health care and higher education, that have more identifiable cash-flow streams to service the debt. This strategy helped us outperform the fund’s benchmark. We also added value by holding premium callable bonds, which performed well. Because these bonds may be redeemed before maturity, exposing investors to reinvestment risk, they offer attractive yields and favorable total return potential across many interest rate scenarios. A look ahead Although the U.S. economy’s growth rate slowed in the third calendar quarter, we believe it is on track to average about 2.5% or a bit higher in the coming year. Inflation should remain tempered by oil prices, which seem to have settled into a range far below their summer 2014 peak. Apart from Fed policy, interest rates are likely to remain range-bound. We expect their floor to be set, at least in part, by the strength of the U.S. economy. The cap will be determined by global conditions, including the relative strength of the dollar, slower growth overseas, and foreign central bank policies—which have driven down bond yields abroad. We believe that the Fed will be slow and deliberate in its subsequent moves to tighten and that rates over the next few years will be lower than historical levels. These expectations are already largely built into bond market prices. On the money market front, the coming year is likely to be an interesting one. In addition to rising interest rates, a shifting of assets is expected before the October 2016 date for compliance with new SEC 10 rules. As previously reported, we plan to designate the New Jersey Tax-Exempt Money Market Fund as a retail fund, along with all our national and state-specific tax-exempt money market funds—giving investors continued access to stable-value offerings. As interest rates fell in recent years, we captured many opportunities for price appreciation. We don’t see much scope for credit spreads to tighten significantly, nor do we expect them to widen back out. Given the macroeconomic environment and current muni and taxable-bond valuation levels, we plan to keep seeking to add value through a combination of duration and maturity positioning, credit-quality profiles, and security selection. We expect to continue holding above-average levels of liquidity in our New Jersey funds so that we can take advantage of any pricing dislocations that may occur as interest rates rise. Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Pamela Wisehaupt Tynan, Principal, Head of Municipal Money Market Funds Mathew M. Kiselak, Principal, Portfolio Manager John M. Carbone, Principal, Portfolio Manager Vanguard Fixed Income Group December 18, 2015 11 New Jersey Tax-Exempt Money Market Fund Fund Profile As of November 30, 2015 Financial Attributes Ticker Symbol VNJXX Expense Ratio 1 0.16% 7-Day SEC Yield 0.01% Average Weighted Maturity 45 days Distribution by Credit Quality (% of portfolio) First Tier 100.0% A First Tier security is one that is eligible for money market funds and has been rated in the highest short-term rating category for debt obligations by nationally recognized statistical rating organizations. Credit-quality ratings are obtained from Moody's, Fitch, and S&P. For securities rated by all three agencies, where two of them are in agreement and assign the highest rating category, the highest rating applies. If a security is only rated by two agencies, and their ratings are in different categories, the lower of the ratings applies. An unrated security is First Tier if it represents quality comparable to that of a rated security, as determined in accordance with SEC Rule 2a-7. For more information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated March 26, 2015, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2015, the expense ratio was 0.08%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the expense ratio was 0.16%. 12 New Jersey Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Cumulative Performance: November 30, 2005, Through November 30, 2015 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2015 Final Value One Five Ten of a $10,000 Year Years Years Investment New Jersey Tax-Exempt Money Market Fund 0.01% 0.03% 0.97% $11,016 Spliced New Jersey Tax-Exempt ••••• • Money Market Funds Average 0.01 0.00 0.80 10,827 For a benchmark description, see the Glossary. Spliced New Jersey Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend information. 13 New Jersey Tax-Exempt Money Market Fund Fiscal-Year Total Returns (%): November 30, 2005, Through November 30, 2015 Spliced NJ Tax-Exempt Money Mkt Funds Avg. Fiscal Year Total Returns Total Returns 2006 3.25% 2.74% 2007 3.60 3.12 2008 2.27 1.90 2009 0.45 0.25 2010 0.11 0.01 2011 0.06 0.00 2012 0.04 0.01 2013 0.01 0.00 2014 0.01 0.00 2015 0.01 0.01 7-day SEC yield (11/30/2015): 0.01% For a benchmark description, see the Glossary. Spliced New Jersey Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Average Annual Total Returns: Periods Ended September 30, 2015 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years New Jersey Tax-Exempt Money Market Fund 2/3/1988 0.01% 0.03% 1.02% 14 New Jersey Tax-Exempt Money Market Fund Financial Statements Statement of Net Assets As of November 30, 2015 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.0%) New Jersey (99.0%) Branchburg Township NJ BAN 2.000% 10/
